DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 Claim Objections
Claims 1, 11 and 65-66 are objected to because of the following informalities:
In reference to claim 1, it is suggested to amend “them” in line 10 to “each nano-gran of the aggregation”, in order to ensure clarity in the claim language. Appropriate correction is required.
In reference to claim 11, it is suggested to amend “per cent Si” to “percent Si” in line 2. Appropriate correction is required.
In reference to claim 65, after “the” and before “crystalline” in line 2, it is suggested to insert “plurality of”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 66, after “the” and before “crystalline” in lines 2 and 4, it is suggested to insert “plurality of”, in order to ensure consistency in the claim language; additionally, after 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 1, the limitation “each nano-grain comprising austenite and ferrite” is recited in lines 3 and 4. While there is support for, “The nano-grains may comprise austenite or ferrite” on page 2, lines 35-36, there is no support to recite having both austenite and ferrite in each nano-grain as currently recited in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 69, the limitations “based upon a total weight of crystalline gains having the formula MxWyCz” is recited in lines 6-7, it is unclear if the crystalline grains is meant to refer to all of the plurality of crystalline grains including the plurality of crystalline grains in the polycrystalline material of claim 1 or crystalline grains only existing in the intermediate layer. 
	Further, it is noted there is no disclosure in the originally filed application that the intermediate layer has weight percentages based on a total weight of any crystalline grains having the formula MxWyCz, i.e., the plurality of crystalline grains of the polycrystalline material as well as crystalline grains of the intermediate layer. 
For the purpose of compact prosecution, “a total weight of crystalline grains having the formula MxWyCz” will be interpreted as a total weight of the intermediate layer including the formula MxWyCz. Clarification is requested.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 1, 5-6, 11, 25, 27-28, 30 and 65-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGiovanni (US 2011/0023377) in view of Thomas et al. (US 2013/0180786) (Thomas) and Konyashin et al. (WO 2012/004292) (Konyashin).
In reference to claims 1, 25, 27 and 65-68, DiGiovanni teaches an abrasive article of a polycrystalline material comprising an abrasion material and a filler material ([0003]) (corresponding to a polycrystalline material). The filler material is made of small particles that are submicron (agglomerates), nano-sized, or a combination thereof ([0027]). The nano-sized particles are small having an average grain size of not greater than about 50 nm, or even not greater than about 1 nm ([0023]) (corresponding to a plurality of nano-grains). The filler martial includes iron, cobalt and/or nickel and iron alloys ([0053]; [0056]) (corresponding to a plurality of nano-grains of a crystalline phase of an iron group element).
DiGiovanni further teaches the filler material is formed from a composite particle, the composite particle is an agglomerate of smaller particles comprising a core material with a coating layer overlying each of the smaller particles, wherein the coating layer is a crystalline material, wherein the agglomerates of smaller particles of the filler material would necessarily have grain boundaries between them ([0035]; [0043]; Fig. 2B) (corresponding to the polycrystalline material comprising a contiguous aggregation of the nano-grains embedded in a binder matrix comprising a crystalline phase, the nano-grains comprised in the aggregation having respective grain boundaries between them).
corresponding to a plurality of crystalline grains of material including carbon (C) or nitrogen (N)).
DiGiovanni does not explicitly teach the filler material comprises austenite and ferrite or the abrasive materials include crystalline grains having the formula MxWyCz, where M is an iron group element, x is in the range of 1 to 7, y is in the range from 2 to 10, and z is in the range from 1 to 4, as presently claimed. However, DiGiovanni discloses the polycrystalline material is for use in abrasive articles, such as drill bits; and further, the filler material comprises an iron alloy and the abrasive material is a cermet comprising a carbide ([0021]; [0025]; [0056]). 
Thomas teaches porous reinforcing agent clusters and composites thereof for down hole tools, e.g., drill bits ([0001]-[0002]). The porous reinforcing agent clusters that when used in composites for downhole tools provide tailorable performance characteristic, e.g., strength, toughness, wear resistance, erosion resistance, and thermal resistance ([0029]). Thomas further teaches porous reinforcing agent clusters comprise two or more reinforcing agent particles, suitable reinforcing agent articles include austenitic steels and ferritic steels ([0033]-[0034]) (corresponding to austenite and ferrite). The porous reinforcing agent clusters have a size with a lower limit ranging from about 10 nm ([0055]) (corresponding to each nano-grain having a mean size less than 10 nanometers).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Konyashin teaches a hard face structure including a plurality of nano-particles; the microstructures comprising more than about 1 weight percent Cr and a phase having the formula MxWyCz, where x is in the range from about 1 to about 7, y is in the range from about 1 to about 10 and z is in the range from about 1 to about 4 (p. 1, lns. 19-29) (corresponding to the plurality of crystalline grains include crystalline grains having the formula MxWyCz, where M is an iron group element, x is in the range from 1 to 7, y is in the range from 1 to 10, and z is in the range from 1 to 4). Konyashin further teaches dendritic micro-structures having the formula MxWyCz, where is in the range from about 1 to about 7, y is in the range from about 1 to about 10 and z is in the range from about 1 to about 4; the micro-structures comprising more than 1 weight percent Cr and more than 0.5 weight percent Si (p. 2, lns. 1-9) (corresponding to the crystalline grains having the formula MxWyCz include dendritic crystalline grains; the crystalline grains having the formula MxWyCz comprise more than about 1 weight percent Cr and more than about 0.5 weight percent Si). Konyashin further teaches the micro-structure of the hard-facing structure exhibited dendritic crystals of eta-phase (Fe3W3C) (p. 7, lns. 1-2) (corresponding to the plurality of crystalline grains further includes a carbide material having an eta-phase crystal structure). Konyashin teaches the hard face exhibits enhanced wear behavior (p. 1, 1ns. 16-17).

Given that the polycrystalline material of DiGiovanni in view of Thomas and Konyashin is substantially identical to the presently claimed polycrystalline material in composition and particle size, the polycrystalline material of DiGiovanni in view of Thomas and Konyashin would intrinsically have the density, wear resistance, hardness and fracture toughness, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Although DiGiovanni in view of Thomas and Konyashin does not explicitly teach the polycrystalline material formed of a precursor structure having a phase liquidus temperature of at most 1,280 degrees centigrade or the precursor structure is heated to a temperature of at least about 1,350 degrees centigrade, as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that DiGiovanni in view of Thomas and Konyashin meets the requirements of the claimed product, DiGiovanni in view of Thomas and Konyashin clearly meets the requirements of the present claim.
In reference to claim 5, DiGiovanni in view of Thomas and Konyashin teaches the limitations of claim 1, as discussed above. The polycrystalline material includes other materials besides the abrasive material and the filler material, such as a catalyst material (DiGiovanni, [0049]).
Fig. 4 of DiGiovanni discloses the grains of the abrasive material 201, grains of a filler material 209 and 210 which are in contact with a catalyst material 205 contained within the grain boundaries 202 ([0066]-[0067]) (corresponding to each nano-grain shares a grain boundary with a further crystalline phase comprised in the polycrystalline material).
In reference to claim 6, DiGiovanni in view of Thomas and Konyashin teaches the limitations of claim 1, as discussed above. The polycrystalline material includes other materials besides the abrasive material and the filler material, such as a catalyst material (DiGiovanni, [0049]).
Fig. 4 of DiGiovanni discloses the grains of the abrasive material 201, grains of a filler material 209 and 210 which are in contact with a catalyst material 205 contained within the grain boundaries 202 ([0066]-[0067]) (corresponding to each nano-grain shares a grain boundary with a further crystalline phase). The catalyst material includes metal such as iron ([0049]) (corresponding to an iron group element).
DiGiovanni further teaches the filler material and the abrasive material can have significantly greater size than the catalyst material ([0066]). However, DiGiovanni in view of Thomas and Konyashin does not explicitly disclose a mean size of at most about 50 nanometers, as presently claimed.
While DiGiovanni in view of Thomas and Konyashin does not explicitly disclose the mean size as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) (“[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the mean size of DiGiovanni in view of Thomas and Konyashin, including over the presently claimed, in order to provide an abrasive article with specific abrasive properties, given that the abrasive material can differ based on grain size (DiGiovanni, [0076]).
In reference to claim 11, DiGiovanni in view of Thomas and Konyashin teaches the limitations of claim 1, as discussed above.
Konyashin teaches a hard face structure fused to the steel substrate, in which the hard face structure comprises at least about 1 weight percent Si, at least about 5 weight percent Cr and at least about 40 weight percent W and substantially the balance of the hard face structure consisting essentially of an iron group metal M and carbon C, M being selected from Fe, Co and Ni or an alloy thereof (p. 1, lns. 20-25) (corresponding to comprising at least 1 weight percent Si, at least 5 weight percent Cr and at least 40 weight percent W, the balance of the polycrystalline material consisting essentially of the iron group metal and carbon). The hard face structure includes but is not limited to, a layer joined to a substrate to protect the substrate from wear; the hard face structure exhibits a substantially greater wear resistance than does the substrate (p. 8, lns. 16-18).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polycrystalline material including iron alloys of DiGiovanni in view of Thomas and Konyashin to include the composition disclosed in Konyashin, in order to provide a polycrystalline material that protects a substrate from wear.
In reference to claim 28, DiGiovanni in view of Thomas and Konyashin teaches the limitations of claim 1, as discussed above (corresponding to comprising the polycrystalline material as claimed in claim 1). DiGiovanni further teaches the polycrystalline material is for use in abrasive articles, the article being for use in drill bits ([0021]) (corresponding to a tool). The drill bit includes a substrate and an abrasive layer of the polycrystalline material overlying the upper surface of the substrate ([0068]) (corresponding to a tool comprising a structure fused to a body...the structure comprising the poly crystalline material).
corresponding to the body comprising an iron group metal).
In reference to claim 30, DiGiovanni in view of Thomas and Konyashin teaches the limitations of claim 28, as discussed above. DiGiovanni further teaches the article incorporates superabrasive materials, such as diamond and/or cubic boron nitride ([0073]) (corresponding to comprising super-hard material).
In reference to claim 69, DiGiovanni in view of Thomas and Konyashin teaches the limitations of claim 28, as discussed above. DiGiovanni further teaches the abrasive layer of the polycrystalline material can be formed such that it includes multiple layers or films of material, the individual layers within the abrasive layer are stacked on to od each other, such that a first layer is adjacent the substrate and a second layer is spaced from the substrate and overlaying the first layer ([0076]) (corresponding to comprising an intermediate layer, the structure bonded to the body via the intermediate layer).
Given that DiGiovanni in view of Thomas and Konyashin teaches the polycrystalline material includes the microstructure comprising more than about 1 weight percent Cr and a phase having the formula MxWyCz, where x is in the range from about 1 to about 7, y is in the range from about 1 to about 10 and z is in the range from about 12 to about 4; the micro-structures comprising more than 1 weight percent Cr and more than 0.5 weight percent Si (Konyashin, p. 1, Ins. 19-29; p. 2, Ins. 1-9) and the polycrystalline material is a first layer and a second layer, it is clear the first layer includes the microstructure (corresponding to the formula MxWyCz, where M is an iron group element, x is in the range from 1 to 7, y is in the range from 1 to 10, and z is in the range from 1 to 4, wherein the intermediate layer comprises more than about 1 weight percent Cr and more than about 0.5 weight percent Si based upon a total weght of crystalline grains having the formula MxWyCz).
In reference to claim 70, DiGiovanni in view of Thomas and Konyashin teaches the limitations of claim 28, as discussed above. DiGiovanni teaches the abrasive layer includes multiple layers ([0076]). DiGiovanni further teaches the abrasive layer of the polycrystalline material has a thickness within the range of between 0.5 mm and about 5 mm ([0074]).
Given that DiGiovanni in view of Thomas and Konyashin teaches multiple layers in the abrasive layer wherein the abrasive layer has a thickness between 0.5 mm and about 5 mm, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the thickness of the first layer from the overlapping portion of the range taught by DiGiovanni because overlapping ranges have been held to establish prima facie obviousness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
In response to amended claims 11, 66 and 69 the previous Claim Objections are withdrawn. However, upon further consideration a new set of Claim Objections is set forth above.
 
In response to amended claim 69 the previous 35 U.S.C. 112 (pre-AIA ), second paragraph rejection is withdrawn. However, the amendment necessitated a new previous 35 U.S.C. 112 (pre-AIA ), second paragraph rejection as set forth above. 

In response to amended claim 1, which recites a polycrystalline material comprising a plurality of nano-grains, “each nano-grain comprising austenite and ferrite”, it is noted that DiGiovanni (US 2011/0023377) in view of Miura et al. (JP 2005-281769) (Miura) and Konyashin et al. (WO 2012/004292) (Konyashin) alone or in combination no longer meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejection over DiGiovanni in view of Miura and Konyashin are withdrawn. However, the amendment necessitates a new set of rejections as discussed above. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784